Title: To Thomas Jefferson from James Monroe, 4 May 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Fredb’g May 4. 1798.
          
          I have yours of 19. ulto. I rejoice that my affr. with M. is settled, since being a youth of good heart pushed on by others, I had no wish to injure him, and was satisfied he had none to injure me. In no view cod. I be benefited by a collision with him, & my only concern is respecting  Giles, who I hope is satisfied with the paper furnished by Mr. Dawson. I will come up in abt. three weeks at furthest. I wod. immediately had I my papers here, but being forced back for them, & the chancery term on the point of commencing, I think it best to attend its earlier days & then proceed to Phila.: being however resolved to do it sooner if invited so to do by yrself or mr Dawson. I shall make no difficulty with Mr. Pickering as to the mode of settlement, by wh. I mean that I will pay now & claim the right of reimbursement when vouchers are produced; however unjust the claim for such a mode shall be.
          The course of the admn. does not surprise me. It is a consistint one. I think however the admn. will overwhelm itself by its folly & madness. We are preparing for a war wh. does not exist, expending millions wh. will have no other effect than to bring it on, wh. cannot produce, in any possible event when brot. on, any good & will produce much harm. Present accts. announce the commencmt. of a negotiation. What will be the effect of the late publicatn. upon that negotiation when it reaches France. Our ministers to have completed the business shod. not have entered into the negotiation but withdrawn when their letter was written. To remain after that document was committed to their employers, a document wh. was sure to terminate the negotiation (for the publication was to be counted on) was to commit to hasard the otherwise successful project of the admn.; for every thing wh. afterwards turned up was likely to diminish the force of what they had already gained. To expose the iniquity of the project, & the injury of the policy the call shod. be continued for papers, upon every rumour of the arrival of new dispatches.
          A young man here of the name of Lewis, who studied the law with Mr. Minor, (not of the family with wh. you are acquainted by that name, yet of good connections) shewed me a letter he had written you respecting the attack of L. Martin in the statemt. given in yr. notes of the conduct of Cressap toward the Indian Logan & his family. His motive in interfering is no other than that wh. his letter bespeaks, a great interest in whatever concerns yr. welfare, to promote wh. he is particularly stimulated by youthful ardor, and zeal in the cause of republn. govt.—I thot. proper to let him forward the letter rather than prevent it, lest it might hurt his feelings. You will easily gratify his mind. Mr. Tyler the judge, likewise informs me to be communicated to you, that he possesses the paper containing the same document, or such knowledge of the fact as will enable him to establish it. You had better write him on the subject.
          upon reflection as the cts. are sitting & my absence might be hurtful,  I have hinted to Mr. Dawson a possibility I may authorise him to adjust my acct. with T.P. without my attendance. I mention this to shew that my trip is a thing rather in contemplation than decided on.
        